Exhibit [HARMAN LETTERHEAD] August 22, 2008 Mr. Todd A. Suko [Address Omitted] Dear Todd: On behalf of Harman International Industries, Incorporated (“Harman”), I would like to submit an offer to you for the position of General Counsel.In this capacity you will report directly to me.You will be located at our Stamford, Connecticut office.This offer provides the following: Start Date:Your start date will be October 1, 2008 or an earlier date if possible. Base Salary:Your annual base salary will be $350,000, subject to annual review commencing on September 1, 2009, and payable in accordance with our regular payroll schedule in Stamford, CT. Bonus:Beginning with fiscal year 2009, you will be eligible to participate in the Management Incentive Compensation (MIC) program with a target bonus opportunity equal to 65% of your base salary and a 97.5% maximum.This bonus program is based upon Harman’s achievement of its business plan, as well as your achievement of personal performance goals. Stock Options:You will receive on your start date a one-time stock option award of 25,000 shares of Harman common stock under the terms of the Plan at a per share exercise price equal to the fair market value on the grant date.The option will vest 20% per year over five years commencing on the first anniversary of the grant date, with acceleration and other provisions as provided in the Plan and your option agreement.You will also be eligible for a stock option grant at the next general grant, at a level commensurate with your position. Restricted Stock:You will receive a one-time award of 5,000 shares of restricted Harman common stock under the Plan, vesting on October 1, 2011, if you are employed by Harman on that date. Severance:If your employment is terminated by Harman without “Cause” within the first year of employment, you will receive one year of salary continuation and company-paid COBRA benefits during the salary continuation period.Subject to the approval of the Compensation and Option Committee of the Board of Directors, your initial stock option grants and restricted stock award will vest upon such termination and you would have ninety (90) days thereafter within which to exercise, in accordance with the terms of the Plan, those stock options that are vested as of the Termination Date.“Cause” is defined in Attachment A attached hereto.Such payments will be subject to the execution by you of a release substantially in the form attached hereto as Attachment B.Your salary continuation payments would commence on the 60th day after your termination of employment; provided, however, that if on the due date for any salary continuation payment, all revocation periods have not then expired with respect to your release, such payment will be forfeited. Company Car:You will have use of a company-leased automobile, with a lease payment of approximately $1,500 per month.Harman will bear the car expenses (i.e., gasoline, insurance, car tax, repairs) associated with the business use of the company car.You may use the company car for private purposes, however taxes imposed with respect to private usage will be borne by you. Vacation:You will be eligible for accrual of three (3) weeks of vacation annually, pro-rated for 2008 based on your start date. Other Benefits:Additional benefits, as defined by Company policy and governing plan documents, currently include medical, dental, vision, life insurance, short and long-term disability insurance, tuition reimbursement, 401(k) Retirement Savings Plan and all Company-paid holidays.Eligibility to participate in these benefits commences thirty (30) days after your date of hire, except for the 401(k) plan under which participation is available on the first plan enrollment date following 180 days of employment. Section 409A:For purposes of Section 409A of the Internal Revenue Code, each salary continuation payment and Company-paid COBRA benefit will be considered one of a series of separate payments.If at the time of your separation from service (within the meaning of Section 409A), (i) you are a specified employee (within the meaning of Section 409A and using the identification methodology selected by Harman from time to time) and (ii) Harman makes a good faith determination that an amount payable hereunder constitutes deferred compensation (within the meaning of Section 409A) the payment of which is required to be delayed pursuant to the six-month delay rule set forth in Section 409A in order to avoid taxes or penalties under Section 409A, then Harman will not pay such amount on the otherwise scheduled payment date but will instead pay it, without interest, on the first business day after such six-month period, subject to the release requirements noted above.To the extent that there is a material risk that any payments under this letter or any grant may result in the imposition of an additional tax to you under Section 409A, the company will reasonably cooperate with you to amend this letter and related documents such that such documents and payments thereunder comply with Section 409A without materially changing the economic value of this letter or the arrangements hereunder to either party. The Company will, in connection with your employment, withhold from any compensation and benefits payable to you all federal, state, city and other taxes as requested by you or that the Company is required to withhold pursuant to any law or government regulation or ruling.Harman is not hereby offering you lifetime employment or employment for a fixed or implied period of time.Either you or Harman may terminate your employment at any time, with or without cause or notice.The at-will nature of your employment relationship cannot be changed except in a written document signed by you and me.Upon termination of your employment, Harman will have no further obligations to you under this letter agreement except to the extent provided under “Severance” above. - 2 - Any dispute concerning termination of your employment shall be resolved by final and binding arbitration before a neutral arbitrator.The arbitrator shall be selected by mutual agreement or in accordance with the procedures of the American Arbitration Association and the employment arbitration rules of the American Arbitration Association shall apply.Such arbitration shall be conducted in Stamford, Connecticut or such other location as to which you and Harman agree.The law of Connecticut, without regard to its choice of law rules, shall govern any such dispute, and the arbitrator shall not have authority to vary or alter the terms of this letter. You will be expected to sign the Company’s standard form of Invention and Secrecy Agreement on your start date. Your acceptance of this offer and subsequent employment at Harman will be conditional upon Harman’s receipt of an acceptable background screening report which must be completed prior to your start date.Upon your acceptance of this offer you will be contacted by human resources related to the background screening process. You acknowledge and agree that your acceptance of this offer will violate no agreements or arrangements with other individuals or entities, or duties to your current employer.Please sign and return the original of this letter.You should retain one copy of this letter for your files. I look forward to working with you and welcome the contributions you will bring to this outstanding company. Best regards, /s/ Dinesh C. Paliwal Dinesh C.
